Justice MARTINEZ
concurring and specially concurring.
The majority holds that the county board of health, rather than the board of county commissioners, is the governing body of a county health department, and is therefore entitled to notice under section 24-10-109(3), 7 C.R.S. (1997), of the Governmental Immunity Act (“GIA”). See maj. op. at 1002. In light of this holding, the majority concludes that Feeney failed to comply with the notice requirements of GIA with respect to the county health department. See id. at 1006. I agree with both of these conclusions. I write separately, however, to reiterate my view that a plaintiff need only substantially comply with the notice requirements of section 24-10-109(3). Because the plaintiff failed to do so in this case, I join the judgment of the majority.
I.
In Regional Transportation District v. Lopez, 916 P.2d 1187 (Colo.1996), we recognized that, when the General Assembly intends a subsection of section 24-10-109 to be subject to a strict compliance standard, it includes language to that effect. See id. at 1194 (“If the ‘jurisdictional prerequisite’ language of subsection (1) is read to apply to all of section 24-10-109, there would be no reason for the reiteration of the ‘forever barred’ language in subsection©”). We also found that, because the phrase “jurisdictional prerequisite” appears only in subsection (1), the strict compliance standard mandated by the use of this phrase applies only to that subsection. See id. at 1194-95. Accordingly, because subsection (6) of section 24-10-109 contains no language mandating strict compliance, we held that a plaintiff need only substantially comply with the requirements of subsection (6). See id. at 1196 (dismissal of claim unwarranted where there was no evidence that plaintiff failed to substantially comply with the provision).
Subsection (3) of section 24-10-109, like subsection (6), contains no language suggesting that the General Assembly intended strict compliance with its provisions. As a *1007consequence, and as explained more thoroughly in my dissent to Brock v. Nyland, 955 P.2d 1037, 1048-50 (Colo.1998) (Martinez, J., dissenting), Lopez compels the conclusion that a plaintiff need only substantially comply with the requirements of subsection (3).
II.
Although I believe that a substantial compliance analysis should apply to section 24-10-109(3), I concede that the majority’s application of a strict compliance standard to this case is consistent with Brock. See maj. op. at 1003 (“Notification to any other person [besides the governing body or attorney of a public entity] is insufficient under the clear language of the GIA.”). Contrary to the Brock majority, however, I believe our analysis of a plaintiffs attempts to comply with section 24-10-109(3) should not end after finding that the plaintiff failed to strictly comply. Rather, we should determine whether the public entity has met its burden of proving that the plaintiff failed to substantially comply with the statute.' See Brock, 955 P.2d at 1050-51 (Martinez, J., dissenting).
Because the majority opinion in Brock forecloses such an approach, it is unnecessary in this opinion to set forth a full analysis of whether Feeney’s efforts constitute substantial compliance with section 24r-10-109(3). It is sufficient to express my conclusion that, upon the facts of this case, Feeney’s notification of the board of county commissioners did not constitute substantial compliance with her duty to notify the county board of health. Accordingly, I join the judgment of the majority.
Justice BENDER joins in this concurrence and special concurrence.